Citation Nr: 1819927	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1963 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2017, a supplemental statement of the case (SSOC) was issued explaining that the claim for individual unemployability was moot because the assignment of a 100 percent evaluation was warranted for service-connected heart condition, effective August 29, 2017.  The SSOC also explained the denial of entitlement to individual unemployability prior to the effective date.      

Thereafter, in December 2017, based on the decision rendered in the SSOC, the Veteran submitted a signed statement that he was satisfied and no longer wanted to pursue the remaining items contained in the SSOC. See Appeals Satisfaction Notice received December 14, 2017.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran of his satisfaction with the recent decision rendered and that a withdrawal of this appeal is requested.  In March 2018, the RO documented a conversation with the Veteran reflecting his wish to withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2017, the Veteran submitted a signed form letter indicating that he was satisfied and wished to withdraw all remaining issues contained in the recent SSOC.  This letter thus indicates the Veteran's clear intent to withdraw the matter of entitlement individual unemployability.  This signed form letter, entitled "Appeals Satisfaction Notice," is clear and unambiguous. See Correspondence received December 14, 2017. 
The Board further observes a recent correspondence of record where the RO indicated the Veteran's wish to withdraw all issues on appeal. See Correspondence dated March 28, 2018.  Given the foregoing, the Board finds that the Veteran has withdrawn his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time. 

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


